Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

    Civil Action No. 18-cv-866-WJM-NRN

    ENRIQUE PARRA, JR.,

          Plaintiff,

    v.

    KEITH STAMBAUGH, in his individual capacity;
    SAM COFFMAN, in his individual capacity;

          Defendant.


               SECOND THIRD AMENDED COMPLAINT AND JURY DEMAND


          Plaintiff Enrique Parra, Jr. (hereinafter “Mr. Parra”), by and through his attorneys,

    Matthew J. Cron and Nicholas A. Lutz of RATHOD | MOHAMEDBHAI, LLC, respectfully

    alleges for his Second Third Amended Complaint and Jury Demand as follows:

                                        INTRODUCTION

          This case involves grotesque abuses of power by Alamosa County Sheriff’s

    Office (“ACSO”) Corporal Keith Stambaugh and his law enforcement agency. In or

    around the first week of September 2017, Defendant Stambaugh visited Mr. Parra’s jail

    cell by himself. After sending Mr. Parra’s cellmate to the gym, Defendant Stambaugh

    claimed that he needed to search the cell. When Mr. Parra asked why, Defendant

    Stambaugh got upset and ordered him to strip naked. Defendant Stambaugh removed

    his taser and placed it on Mr. Parra’s back. Holding the taser with one hand, Defendant

    Stambaugh felt Mr. Parra’s upper body. Defendant Stambaugh then placed his hand on

    Mr. Parra’s leg and moved it up until he reached his genitals. After touching Mr. Parra’s
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 2 of 23




    genitals, Defendant Stambaugh stuck his fingers inside the crack of Mr. Parra’s buttocks

    and probed his anus. When Mr. Parra asked Defendant Stambaugh to stop, Defendant

    Stambaugh replied, “You’re going to play or get played.” After abusing his power over

    Mr. Parra, Defendant Stambaugh ended the “search” and left Mr. Parra naked in his

    cell. Defendant Stambaugh did not wear gloves during this sexual assault.

           On September 4, 2017, Mr. Parra told his sister via a phone call that a guard was

    “gay” and was sexually harassing him. Mr. Parra’s sister urged him to complain. On

    September 6, 2017, Mr. Parra attempted to do so, specifically naming Defendant

    Stambaugh as the perpetrator. However, ACSO officials lined up to protect Defendant

    Stambaugh. Upon receiving the grievance, ACSO Sergeant Derek Glenn and ACSO

    Deputy Tyler Atkins interviewed Mr. Parra. Sergeant Glenn began the interview by

    calling Mr. Parra a “criminal with rights” and reading him his Miranda rights.

    Understandably fearing he was in legal jeopardy, Mr. Parra asked to speak with his

    attorney. Instead, Sergeant Glenn exploited Mr. Parra’s fear by handing him a waiver of

    prosecution form. The ACSO then used the signed waiver of prosecution form to

    excuse itself from any duty to investigate the allegations against Defendant Stambaugh.

    As Defendant Stambaugh himself testified, the ACSO uses waiver of prosecution forms

    so they can say “we did try to help you, but you signed this document saying you didn’t

    want anything done.”

           Later on September 6, 2017, Mr. Parra filed a kite saying he would not go

    through with “sexual assault charges because I am not no snitch so Cop Stambaugh

    keep that gay shit at the door.” On September 9, 2017, Mr. Parra received a response:

    “printed for Stambaugh.” Within weeks, in clear-cut retaliation for Mr. Parra’s



                                                 2
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 3 of 23




    allegations against him, Defendant Stambaugh caused new charges to be filed against

    Mr. Parra. Most egregiously, Defendant Stambaugh provided Mr. Parra with a waiver of

    prosecution form to send to the alleged victim in Mr. Parra’s underlying criminal case,

    and then signed an arrest warrant charging Mr. Parra with felony counts for violation of

    a protection order and tampering with a witness/victim when Mr. Parra attempted to mail

    out the form (Case No. 17CR470). In a separate case, Defendant Stambaugh caused

    an assault charge to be filed against Mr. Parra for an incident in which another inmate

    attacked Mr. Parra with a mop handle, yet Mr. Parra and not the other inmate was

    charged (Case No. 17M340). Both of these highly dubious criminal cases were

    dismissed prior to trial.

           After Mr. Parra was transferred to Chaffee County Detention Center (“CCDC”) he

    complained about Defendant Stambaugh’s sexual assault to detention officers who

    were not yoked by loyalty to Defendant Stambaugh. When the ACSO learned that Mr.

    Parra had taken his complaints to a new agency, they assigned Sam Coffman, a

    detective with the ACSO, to “investigate.” Instead of investigating Defendant

    Stambaugh, Detective Coffman turned the screws on Mr. Parra, filing an arrest warrant

    seeking charges for three felonies and one misdemeanor against Mr. Parra (Case No.

    18CR94). Two charges were dismissed by the Alamosa County District Court for want

    of probable cause, and Mr. Parra was acquitted of the remaining two charges after a

    three-day jury trial. Thus, after complaining about Defendant Stambaugh, Mr. Parra

    was charged with five felonies and four misdemeanors in three separate criminal cases

    based on arrest warrants written by Defendant Stambaugh or relating to Defendant

    Stambaugh.



                                                3
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 4 of 23




                          I.     JURISDICTION, VENUE, AND PARTIES

           1.      This action arises under the Constitution and laws of the United States,

    including 42 U.S.C. § 1983. This Court has jurisdiction over this matter pursuant to 28

    U.S.C. § 1331 (federal question).1 Jurisdiction over Mr. Parra’s state-law claim against

    Defendant Coffman is conferred by 28 U.S.C. § 1367(a). Jurisdiction supporting Plaintiff’s

    claim for attorneys’ fees and costs is conferred by 42 U.S.C. § 1997e(d)(2).

           2.      Venue is proper within this District under 28 U.S.C. § 1391(b). All of the

    events alleged herein occurred within the jurisdiction of the United States District Court,

    District of Colorado. Defendant Stambaugh resides in this District and did so at the time

    of the events giving rise to this litigation. Defendant Coffman resides in this District and

    did so at the time of the events giving rise to this litigation.

           3.      At all times relevant hereto, Plaintiff Enrique Parra Jr. was a citizen of the

    United States and a resident of Colorado. At all relevant times, Mr. Parra has been

    incarcerated either at the Alamosa County Jail or the Chaffee County Detention Center.

    Both the Alamosa County Jail and the Chaffee County Detention Center are correctional

    facilities that are located in the State of Colorado.

           4.      Defendant Keith Stambaugh is a natural person who at all relevant rimes

    resided and was domiciled in the State of Colorado. Defendant Stambaugh is, and at

    all times relevant to this litigation has been, an employee of the Alamosa County

    Sheriff’s Office. Defendant Stambaugh was, at all times relevant to this litigation, acting



    1
     Mr. Parra intends to bring state law claims against Alamosa County Sheriff’s Office Detective
    Sam Coffman under this Court’s supplemental jurisdiction authority. See 28 U.S.C. § 1367.
    Such claims, however, are not yet exhausted under the Colorado Government Immunity Act and
    so cannot be pled at present time. Plaintiff intends to move for leave to amend the complaint
    once the claims are ripe.
                                                    4
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 5 of 23




    within the scope of his employment and under color of state law. He is being sued in

    his individual capacity.

           5.     Defendant Sam Coffman is a natural person who at all relevant rimes

    resided and was domiciled in the State of Colorado. Defendant Coffman is, and at all

    times relevant to this litigation has been, an employee of the Alamosa County Sheriff’s

    Office. Defendant Coffman was, at all times relevant to this litigation, acting within the

    scope of his employment and under color of state law. He is being sued in his individual

    capacity.

                                II.    FACTUAL ALLEGATIONS

    Defendant Stambaugh Verbally Harassed Mr. Parra

           6.     In the summer of 2017, Mr. Parra was incarcerated at the Alamosa County

    Jail (“ACJ”) while awaiting criminal trial. Mr. Parra was held on pre-conviction

    detainment.

           7.     Soon after Mr. Parra was detained, Defendant Stambaugh began

    engaging in verbal sexual harassment of Mr. Parra.

           8.     Defendant Stambaugh made sexually laced comments about Mr. Parra’s

    physique. For example, while Mr. Parra was working out in the ACJ’s gym, Defendant

    Stambaugh commented that Mr. Parra “look[ed] good working out.”

           9.     Defendant Stambaugh also commented that he liked Mr. Parra’s tattoos in

    a suggestive manner.

           10.    Similar harassing comments took place approximately four times. At the

    time, however, Mr. Parra did not take much notice of these inappropriate comments.

           11.    Defendant Stambaugh made these sexually harassing comments over the



                                                 5
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 6 of 23




    intercom system directly to Mr. Parra.

    Defendant Stambaugh Sexually Assaulted Mr. Parra

           12.    On July 18, 2017, Mr. Parra re-offended while out on bond, and he was

    returned to the ACJ.

           13.    As part of the booking process, Mr. Parra was strip-searched by Deputy

    Damien Sanchez on July 18, 2017.2

           14.    ACSO policy instructs employees to conduct as much of a search as

    possible while the prisoner is clothed. With respect to searches of private areas, a

    searching ACSO employee will instruct the prisoner on how to manipulate their body

    parts to allow for visual inspection. It is unlawful for a jail deputy to touch an inmate’s

    naked body during a search.

           15.    Under Colorado law, “Every peace officer or employee of a . . . sheriff’s

    department conducting a strip search shall obtain the written permission of the . . .

    sheriff or an agent thereof . . . .” C.R.S. § 16-3-405(4).

           16.    Under Colorado law, “No search of any body cavity other than the mouth

    shall be conducted without the written permission of . . . a sheriff or an agent thereof

    authorizing a body cavity search. The search must be performed under sanitary

    conditions and conducted by a licensed physician or nurse.” C.R.S. § 16-3-405(5).

           17.    After completing the booking process, Mr. Parra was placed into the A-

    Pod of the ACJ.

           18.    The ACJ is outfitted with cameras that are able to view every open area in

    a pod. There were cameras in the A-Pod at all relevant times.


    2
     Mr. Parra alleges no wrongdoing during Deputy Sanchez’s search, as that search was
    conducted pursuant to policy and Colorado law.
                                                  6
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 7 of 23




           19.    The ACJ has sole custody, possession, and control over recordings made

    by ACJ cameras.

           20.    Although Defendant Stambaugh had been promoted to Investigator on

    July 1, 2017, he was still able to go into the ACJ and move freely about the facility.

           21.    After Mr. Parra was booked into A-Pod, likely around the first week of

    September 2017,3 Defendant Stambaugh arrived at Mr. Parra’s cell.

           22.    Defendant Stambaugh was armed with a taser, which is the primary

    weapon carried by law enforcement officers in jail.

           23.    Seeing that Mr. Parra’s cellmate was present, Defendant Stambaugh

    ordered the cellmate out of the cell.

           24.    Upon the departure of Mr. Parra’s cellmate, Defendant Stambaugh

    entered Mr. Parra’s cell.

           25.    Defendant Stambaugh accused Mr. Parra of having contraband and

    informed Mr. Parra that he would be searching the cell.

           26.    When Mr. Parra asked for more information regarding the basis for the

    search, Defendant Stambaugh ordered Mr. Parra to strip.

           27.    Mr. Parra removed his clothes and handed them to Defendant

    Stambaugh.

           28.    Defendant Stambaugh then ordered Mr. Parra to turn around and interlock

    his hands on the top of his head.

           29.    Defendant Stambaugh removed his taser from its holder and held it

    against Mr. Parra’s back.


    3
      Mr. Parra cannot recall the precise date that Defendant Stambaugh sexually assaulted him, as
    it is extremely difficult to keep track of dates while incarcerated.
                                                  7
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 8 of 23




             30.   Pressing the taser against Mr. Parra’s back, Defendant Stambaugh began

    touching Mr. Parra’s upper body with his free hand.

             31.   Defendant Stambaugh then moved down to Mr. Parra’s legs and worked

    his way up towards Mr. Parra’s groin.

             32.   After touching Mr. Parra’s genitals, Defendant Stambaugh moved his hand

    towards Mr. Parra’s buttocks, stuck his fingers in the crack, and probed Mr. Parra’s

    anus.

             33.   As Defendant Stambaugh was touching Mr. Parra’s private regions, Mr.

    Parra attempted to pull away and said, “I don’t play that way.”

             34.   Defendant Stambaugh responded, “You’re going to play or get played.”

             35.   Defendant Stambaugh did not wear gloves while sexually assaulting Mr.

    Parra.

             36.   Despite protocol requiring two officers to be present at any strip search,

    Defendant Stambaugh conducted this “search” of Mr. Parra by himself.

             37.   Indeed, Defendant Stambaugh had intentionally ordered Mr. Parra’s

    cellmate out of the cell so that he would be alone with Mr. Parra.

             38.   Despite protocol requiring the use of gloves by any officer conducting a

    strip search, Defendant Stambaugh did not use gloves during the strip search of Mr.

    Parra.

             39.   Despite Colorado law requiring Defendant Stambaugh to obtain written

    permission to conduct a strip search, he did not obtain such permission prior to

    conducting the search of Mr. Parra.

             40.   Defendant Stambaugh similarly violated Colorado law that forbids jail



                                                 8
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 9 of 23




    employees from touching naked prisoners.

           41.    Having exerted his dominance over Mr. Parra, Defendant Stambaugh then

    ended the strip search and ordered Mr. Parra to put his clothes back on.

           42.    Defendant Stambaugh never searched Mr. Parra’s cell, nor did he recover

    any contraband.

    Mr. Parra’s Complaints Regarding Defendant Stambaugh’s Sexual Assault Were
    Swept Under the Rug by ACSO Officers

           43.    Mr. Parra filed multiple grievances related to Defendant Stambaugh’s

    sexual harassment and assault.

           44.    On or about September 4, 2017, Mr. Parra had a telephone call with his

    sister in which he disclosed that there was a “gay guard” who was telling Mr. Parra that

    he looked good with his shirt off. Mr. Parra complained to his sister that he was “fed up”

    with the guard’s comments. Mr. Parra’s sister advised him that the comments

    constituted sexual harassment and that he should complain.

           45.    On September 6, 2017, Mr. Parra had another phone call with his sister.

    In this call, he disclosed that guards were “playing games with [him]” ever since he “told

    them that the guard is sexually harassing me.” Mr. Parra named Defendant Stambaugh

    and stated that “he walked into the room [and] rubbed against me and I told him I don’t

    play like that . . . don’t be touching me.”

           46.    On or about September 6, 2017, Mr. Parra told at least one other prisoner

    about Defendant Stambaugh’s sexual assault.

           47.    Also on September 6, 2017, Mr. Parra verbally told ACSO Deputy Tyler

    Atkins that he wanted to grieve Defendant Stambaugh’s sexual harassment.

           48.    Deputy Atkins led Mr. Parra into a private room at the ACJ where he and

                                                  9
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 10 of
                                      23



   ACSO Sergeant Derek Glenn “interviewed” Mr. Parra about the basis for his sexual

   harassment complaint.

          49.    Sergeant Glenn began the interview by saying that Mr. Parra was “a

   criminal with rights.”

          50.    Sergeant Glenn then provided a Miranda advisement to Mr. Parra.

          51.    The purpose of a Miranda advisement is to inform a criminal suspect of his

   rights, not to advise the victim of a crime.

          52.    Among other warnings, a Miranda advisement includes informing suspects

   that they have the right to remain silent and the right to an attorney.

          53.    Given that Mr. Parra had grieved Defendant Stambaugh’s sexual

   harassment, Sgt. Glenn had no basis to treat Mr. Parra like the suspect of a crime.

          54.    Having been read his Miranda rights before, Mr. Parra believed that he

   faced criminal jeopardy and asked to speak to his attorney. Mr. Parra’s request to

   speak with his attorney was made just after Sgt. Glenn had expressly advised him of his

   right to do so.

          55.    Understandably, Mr. Parra did not want to disclose anything about

   Defendant Stambaugh’s sexual harassment prior to speaking with his attorney given the

   Miranda advisement.

          56.    When Mr. Parra refused to disclose any information without first consulting

   with his attorney, Sgt. Glenn gave Mr. Parra a “waiver of prosecution” form to indicate

   that Mr. Parra did not want to move forward with his allegations against Defendant

   Stambaugh.

          57.    Having been read his Miranda rights yet denied the opportunity to consult



                                                  10
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 11 of
                                      23



   with his attorney, Mr. Parra feared criminal liability and hoped to make that threat go

   away by signing the form.

          58.    A waiver of prosecution form is used by the ACSO to effectively shut down

   an investigation at the outset.

          59.    Defendant Stambaugh has testified that a waiver of prosecution form is a

   way for the ACSO to say, “We did try to help you, but you signed this document saying

   you didn’t want anything done.”

          60.    Defendant Stambaugh testified that Mr. Parra’s refusal to disclose

   information about his allegations of sexual abuse made the grievance “null and void.”

          61.    Defendant Stambaugh testified that “[t]he moment our agency tried to help

   [Mr. Parra], tried to give him his moment, he stopped it right then and there.”

          62.    ACSO Detective Sam Coffman testified that “[t]he waiver of prosecution is

   more . . . used to safeguard the agency than the complaining victim.”

          63.    Despite signing the waiver of prosecution form, Mr. Parra continued to

   raise concerns about Defendant Stambaugh.

          64.    On September 6, 2017, Mr. Parra filed a grievance, stating: “I’m not going

   through with the sexual assault charges because I’m not no snitch, so Cop Stambaugh,

   keep that gay shit at the door.”

          65.    On September 9, 2017, an ACSO officer responded to this grievance by

   saying that it would be printed for Defendant Stambaugh.

   Defendant Stambaugh Abuses His Law Enforcement Authority, Causing Charges
   to be Filed Against Mr. Parra

          66.    At the latest, Defendant Stambaugh knew on September 9, 2017, that Mr.

   Parra had accused him of sexual assault.

                                               11
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 12 of
                                      23



            67.   At the criminal trial in Case No. 18CR94, Defendant Stambaugh testified

   that he was not involved in the investigation because it would be unethical given that

   Mr. Parra had accused him of sexual assault.

            68.   Defendant Stambaugh testified: “I needed to segregate myself from this,

   because the complaint came out, and I can’t have any – any part in it whatsoever,

   because for me to have some kind of activity inside the complaint, then that’s just

   unethical. So no, I took no part in this.”

            69.   He further testified: “When I heard my name mentioned in his phone calls,

   I knew right away I needed to segregate myself from anything to keep from doing

   anything to cause him to try to make any more complaints.”

            70.   Despite Defendant Stambaugh’s testimony that he needed to be

   segregated from investigating Mr. Parra, he failed to tell the jury that he had authored

   an arrest warrant for two felony and two misdemeanor counts on September 22, 2017

   (Case No. 17CR470) and submitted criminal charges to the District Attorney’s Office in

   another case, resulted in a misdemeanor charge (Case No. 17M340).

            71.   Both criminal cases directly initiated by Defendant Stambaugh were

   dismissed by the District Attorney’s Office prior to trial.

            72.   In Case No. 17CR470, Mr. Parra was charged with two felony counts of

   Witness/Victim Tampering and two misdemeanor counts of Violation of Protection

   Order.

            73.   One of the principal allegations of the charges against Mr. Parra was that

   he attempted to provide the victim in Case No. 17CR333 with a waiver of prosecution




                                                 12
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 13 of
                                      23



   form.4

            74.   On September 22, 2017, less than two weeks after Defendant Stambaugh

   learned that Mr. Parra had accused him of sexual assault, Defendant Stambaugh

   signed off on an arrest warrant.

            75.   The arrest warrant mentions the term “waiver of prosecution” at least

   sixteen times.

            76.   Defendant Stambaugh admitted at trial that he provided the waiver of

   prosecution form to Mr. Parra.

            77.   However, the arrest warrant omits the material fact that Defendant

   Stambaugh provided the waiver of prosecution form to Mr. Parra.

            78.   The arrest warrant also omits the fact that Defendant Stambaugh

   suggested to Mr. Parra that he send the waiver of prosecution form to the victim as a

   means to rid himself of the charges in Case No. 17CR333.

            79.   Mr. Parra complained about the retaliatory arrest warrant, filing a

   grievance on September 22, 2017, writing: “I don’t know what to do I don’t need any

   more problems but for some reason you guys are targeting me please stop I need to

   see some one when I seen Srgt. Stambaugh today I knew some thing has to be done

   because he might be doing to others I need to see some one to put a stop to Srgt.

   Stamaugh and any one else that is targeting me.”

            80.   Four days later, on September 26, 2017, Mr. Parra wrote: “I have been

   targeted by Sgt. Stambaugh he has given me the papers for waiver of prosecution I sent

   them out to my family and told the on the phone about the papers. The Sgt. Stambause


   4
    Case No. 17CR333 involved criminal charges arising from a domestic incident between Mr.
   Parra and his then-girlfriend.
                                                13
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 14 of
                                      23



   sent my phone calls to the D.A. Office to have me charged with new felony charges.”

         81.    On an unknown date in September 2017, Defendant Stambaugh also

   submitted criminal charges to the District Attorney’s Office, leading to a misdemeanor

   assault charge against Mr. Parra in Case No. 17M340.

         82.    In that incident, another inmate had attacked Mr. Parra with a mop handle.

         83.    Mr. Parra defended himself from the attack.

         84.    However, Defendant Stambaugh sought criminal charges against Mr.

   Parra, but not against the inmate who had assaulted Mr. Parra.

         85.    On September 27, 2017, Mr. Parra filed yet another grievance, writing: “I

   would like to know how and why I am being charged with assault when I was not the

   aggressor . . . I guess this is Sgt. Sambaughs doing once again.”

         86.    All criminal charges in Case No. 17CR470 and Case No. 17M340 were

   dismissed.

   Defendant Coffman filed additional baseless charges against Mr. Parra after Mr.
   Parra’s Continued Complaints About Defendant Stambaugh’s Sexual Abuse
   Leads to Even More Criminal Charges Against Him

         87.    On December 7, 2017, Mr. Parra grieved that “I have been trying to see

   someone about sexual harassment and don’t know if this person is harassing others. It

   needs to be put to a stop. Thank you for your time.”

         88.    The response to the December 7, 2017 grievance stated, “I will let the jail

   investigator know.” Defendant Stambaugh was the jail investigator.

         89.    Subsequent to the December 7, 2017 grievance, ACSO Detective Sam

   Coffman was assigned to investigate.

         90.    Detective Coffman quickly concluded Mr. Parra’s allegations were



                                              14
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 15 of
                                      23



   unfounded.

          91.    The investigation that Detective Coffman conducted in making this

   determination was to review Sgt. Glenn’s report.

          92.    Detective Coffman testified that he “obtained the reports from and

   information from Sergeant Glenn from the 9-6 incident, went over that and saw that he

   had signed the waiver of Prosecution and requested to talk to his attorney.”

          93.    Detective Coffman did not interview Mr. Parra regarding the sexual

   harassment allegation.

          94.    Detective Coffman stated that his “investigation” was “never taken to the

   level of an internal investigation because of lack of foundation for the claim.”

          95.    Detective Coffman did not search for any video of Defendant Stambaugh

   in the A-Pod during the dates that Mr. Parra was housed there.

          96.    On or about January 2, 2018, Mr. Parra was transferred from the ACJ to

   the Chafee County Detention Center (“CCDC”).

          97.    On or about January 8, 2018, Mr. Parra sent a letter to Chaffee County

   Victim’s Advocate Janice Veltri.

          98.    The letter stated, “This is very hard for me to say, but I’ve been sexually

   assaulted and sexually harassed. I need help, and I need someone to talk to.”

          99.    On or about January 8, 2018, Ms. Veltri informed Chafee County Sheriff’s

   Office (“CCSO”) Sergeant Jim James about Mr. Parra’s letter.

          100.   Sergeant James and Ms. Veltri met with Mr. Parra and spoke to him

   without recording the interview. They subsequently conducted a recorded interview of

   Mr. Parra.



                                                15
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 16 of
                                      23



          101.     Both Sgt. James and Ms. Veltri found Mr. Parra credible.

          102.     Ms. Veltri testified that Mr. Parra’s demeanor was the same in all

   interviews, that he was soft-spoken and embarrassed by what had happened to him.

          103.     Sgt. James testified that Mr. Parra’s story remained consistent between

   the various interviews.

          104.     On or about January 11, 2018, Detective Coffman learned that Mr. Parra

   had informed CCSO employees about Defendant Stambaugh’s sexual abuse.

          105.     Again, Detective Coffman was assigned to investigate.

          106.     Detective Coffman allegedly reviewed the reports and interviews

   conducted by the CCSO officials.

          107.     Detective Coffman did not interview Mr. Parra.

          108.     Detective Coffman did not interview Defendant Stambaugh.

          109.     Detective Coffman did not interview Mr. Parra’s cellmate.

          110.     Detective Coffman did not interview any of the CCSO officials who spoke

   to Mr. Parra.

          111.     In fact, Detective Coffman did not interview a single natural person as part

   of his investigation.

          112.     When asked why he did not conduct any interviews, Detective Coffman

   replied that he “didn’t need to.” He expounded: “I couldn’t find any evidence that would

   support Mr. Parra’s claim.”

          113.     During his “investigation,” Detective Coffman only reviewed one twelve-

   hour segment of video taken of the A-pod from July 21, 2017.

          114.     Detective Coffman only reviewed that twelve-hour segment because



                                                 16
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 17 of
                                      23



   Defendant Stambaugh had told him that he interacted with Mr. Parra on July 21, 2017.

   Detective Coffman testified, “I had asked Corporal Stambaugh . . . to obtain the video,

   just because that was a day he thought he was there.”

          115.     Thus, Detective Coffman relied on Defendant Stambaugh to gather

   evidence in a case concerning Defendant Stambaugh’s own alleged criminal conduct.

          116.     Defendant Stambaugh did not appear on the video footage that Detective

   Coffman reviewed.

          117.     Detective Stambaugh testified that he had no explanation as to why he did

   not appear on the video.

          118.     Detective Coffman did not look at any video from the dates between

   September 1, 2017 to September 6, 2017.

          119.     Rather than search for video showing the interaction between Defendant

   Stambaugh and Mr. Parra, Detective Coffman failed to request any other video.

          120.     Detective Coffman failed to review any other video despite Defendant

   Stambaugh’s own admission that he had interacted with Mr. Parra in the A-Pod during

   the approximate time period when Mr. Parra alleged he had been sexually assaulted.

          121.     At a minimum, video may have shown Defendant Stambaugh ordering Mr.

   Parra’s cellmate to leave and may have shown Defendant Stambaugh entering Mr.

   Parra’s cell.

          122.     On or about March 14, 2018, Detective Coffman filed an Affidavit and

   Application for Arrest Warrant (“Arrest Warrant”) charging Mr. Parra with three felonies

   and one misdemeanor: False Report to Authorities, Harassment, Intimidating a Witness

   or Victim, and Attempt to Influence a Public Servant.



                                               17
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 18 of
                                      23



          123.   In his Arrest Warrant, Detective Coffman justified the sought-after charges

   with numerous false or misleading statements.

          124.   For example, Detective Coffman stated, “No video of Cpl. Stambaugh was

   located contacting Parra at A-102 or in A pod where Parra is housed due to his

   classification.” As pled above, Detective Coffman did not look for such video, which

   was in the sole possession, custody, and control of his office.

          125.   Detective Coffman also stated that the only time Mr. Parra grieved

   Defendant Stambaugh for sexual harassment was on December 7, 2017. He wrote,

   “No grievances were made about sexual harassment, sexual assault, or any Deputy

   misconduct from 06-01-2017 to 12-06-2017.” As pled above, Mr. Parra filed numerous

   grievances regarding Defendant Stambaugh’s sexual harassment, each of which would

   have been in the sole possession, custody, and control of Detective Coffman’s office.

          126.   Detective Coffman stated that “[n]one of Parra’s accusations can be

   substantiated against Cpl. Stambaugh.” As pled above, Detective Coffman made no

   efforts to substantiate the accusations.

          127.   Even with the myriad misleading and false statements in the Arrest

   Warrant, an Alamosa County District Court judge still found the allegations so wanting

   that the Court found no probable cause for the charges of Harassment or Intimidating a

   Witness or Victim.

          128.   On December 10, 2018, Mr. Parra was tried on the counts of False

   Reporting and Attempt to Influence a Public Servant.

          129.   On December 12, 2018, a jury acquitted Mr. Parra on both counts.

          130.   The jury deliberated for less than two hours before reaching their



                                               18
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 19 of
                                      23



   unanimous verdict.

                                  III.   CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                       42 U.S.C. § 1983 – Fourth Amendment Violation
                               (Against Defendant Stambaugh)

          131.   Mr. Parra hereby incorporates all of the paragraphs of this Second

   Amended Complaint as if fully set forth herein.

          132.   Defendant Stambaugh was acting under color of state law in his actions

   and inactions at all times relevant to this action.

          133.   At the time of the events giving rise to this action, Mr. Parra had a clearly

   established Fourth Amendment right not be subjected to unreasonable searches, of

   which a reasonable officer in Defendant Stambaugh’s position would have known.

          134.   No legitimate penological interest supported the unreasonable strip search

   of Mr. Parra by Defendant Stambaugh. Rather, the strip search was conducted to

   satisfy Defendant Stambaugh’s own prurient interest.

          135.   Plaintiff had a clearly established right not to be subjected to a strip search

   to satisfy Defendant Stambaugh’s sexual interests.

          136.   Mr. Parra suffered damages as a result of the unreasonable strip search

   by Defendant Stambaugh.

          137.   Defendant Stambaugh’s acts or omissions were the moving force behind

   and proximate cause of Mr. Parra’s injuries.

          138.   Defendant Stambaugh’s acts or omissions caused Mr. Parra to suffer

   harm in that his Fourth Amendment right not to be subjected to an invasive strip search

   unassociated with any legitimate penological interest was violated.



                                                 19
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 20 of
                                      23



                                SECOND CLAIM FOR RELIEF
                    42 U.S.C. § 1983 – Fourteenth Amendment Violation
                               Cruel and Unusual Punishment
                              (Against Defendant Stambaugh)

          139.    Mr. Parra hereby incorporates all other paragraphs of this Second

   Amended Complaint as if fully set forth herein.

          140.    Defendant Stambaugh was acting under color of state law in his actions

   and inactions at all times relevant to this action.

          141.    At the time of the strip search of him, Mr. Parra enjoyed a clearly

   established right to be free from cruel and unusual punishment, of which a reasonable

   officer in Defendant Stambaugh’s position would have known.

          142.    Under the guise of an unreasonable strip search, Defendant Stambaugh

   sexually assaulted Mr. Parra by, inter alia, digitally probing Mr. Parra’s anal cavity.

          143.    Defendant Stambaugh applied the force described above maliciously and

   sadistically for the very purpose of causing harm with no legitimate penological purpose

   or interest.

          144.    Mr. Parra had a clearly established right to be free of sexual assault by

   Defendant Stambaugh.

          145.    Mr. Parra suffered damages, including physical pain, as a result of the

   unreasonable strip search by Defendant Stambaugh.

          146.    Defendant Stambaugh’s acts or omissions were the moving force behind

   and proximate cause of Mr. Parra’s injuries.

          147.    Defendant Stambaugh’s acts or omissions caused Mr. Parra to suffer

   harm in that his Fourteenth Amendment rights not to be subjected to cruel and unusual

   punishment was violated.

                                                 20
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 21 of
                                      23



                                 THIRD CLAIM FOR RELIEF
                        42 U.S.C. § 1983 – First Amendment Violation
                                         Retaliation
                              (Against Defendant Stambaugh)

          148.    Mr. Parra hereby incorporates all other paragraphs of this Second

   Amended Complaint as if fully set forth herein.

          149.    Mr. Parra engaged in constitutionally protected activity when he reported

   Defendant Stambaugh for sexually harassing and assaulting him.

          150.    As a result of Mr. Parra’s constitutionally protected complaints, Defendant

   Stambaugh initiated multiple criminal prosecutions against Mr. Parra.

          151.    Defendant Stambaugh’s retaliatory actions against Mr. Parra would chill a

   person of ordinary firmness from continuing to engage in constitutionally protected

   protest.

          152.    Defendant Stambaugh’s actions were substantially motivated as a

   response to Mr. Parra’s exercise of his constitutionally protected rights.

          153.    Defendant Stambaugh’s actions, as described herein, were undertaken

   intentionally, maliciously, willfully, wantonly, and/or in reckless disregard of Mr. Parra’s

   federally protected rights.

          154.    Defendant Stambaugh’s conduct violated clearly established rights

   belonging to Mr. Parra of which a reasonable jail official knew or should have known.

          155.    Mr. Parra was and continues to be damaged by Defendant Stambaugh’s

   violation of his First Amendment rights.

          156.    As a direct result of Defendant Stambaugh’s unlawful actions as described

   above, Mr. Parra suffered actual economic and emotional injuries, in an amount to be

   proven at trial.

                                                21
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 22 of
                                      23



                                FOURTH CLAIM FOR RELIEF
                         Colorado State Law – Malicious Prosecution
                                (Against Defendant Coffman)

          157.    Mr. Parra hereby incorporates all other paragraphs of this Third Amended

   Complaint as if fully set forth herein.

          158.    Defendant Coffman, by filing multiple frivolous criminal charges against

   Mr. Parra, contributed to bringing a prior criminal action against Mr. Parra.

          159.    The prior criminal case ended in favor of Mr. Parra as the Alamosa County

   District Court dismissed the Harassment or Intimidating a Witness or Victim charges.

          160.    There was no probable cause for any of the charges initiated by

   Defendant Coffman against Mr. Parra.

          161.    The prosecution initiated by Defendant Coffman terminated in Mr. Parra’s

   favor after each charge was either dismissed or the subject of acquittal at trial.

          162.    Defendant Coffman engaged in the retaliatory and baseless prosecution of

   Mr. Parra with malice.

          163.    As a direct result of Defendant Coffman’s unlawful actions as described

   above, Mr. Parra suffered actual economic and emotional injuries, in an amount to be

   proven at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests a jury trial on issues so triable, and

   that this Court enter judgment in his favor, and award him all relief allowed by law,

   including but not limited to the following:

                  a.     Appropriate relief at law and equity;




                                                 22
Case 1:18-cv-00866-WJM-NRN Document 85-1 Filed 07/09/19 USDC Colorado Page 23 of
                                      23



               b.    Compensatory damages for the violations of his First, Fourth and

                     Fourteenth Amendment rights in an amount to be determined at

                     trial;

               c.    Punitive damages on all claims allowed by law, in an amount to be

                     determined at trial;

               d.    Pre-judgment and post-judgment interest at the appropriate lawful

                     rate;

               e.    Attorneys’ fees and costs; and

               f.    Any further relief that this Court deems just and proper, and any

                     other relief as allowed by law.

          PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE



   DATED: July 9, 2019

                                                 RATHOD ǀ MOHAMEDBHAI LLC

                                                 s/ Nicholas A. Lutz
                                                 Nicholas A. Lutz
                                                 Matthew J. Cron
                                                 2701 Lawrence Street, Suite 100
                                                 Denver, CO 80205
                                                 (303) 578-4400 (t)
                                                 (303) 578-4401 (f)
                                                 nl@rmlawyers.com
                                                 mc@rmlawyers.com




                                                 ATTORNEYS FOR PLAINTIFF




                                            23
